In an action to recover damages for libel, the appeal is from an order which on reargument adhered to a decision denying appellant’s motion to vacate and strike out items 2, 3, 4, 5 and 6 of respondent’s notice of examination before trial. Order modified by adding after the word “ denied ” in the second ordering paragraph the words and figures “ as to items 3 and 5, and granted to the extent of striking from item 2 everything following the word ‘herein’, by striking from item 4 everything following the word ‘information’, and by striking out item 6 in its entirety.” Said order is further modified by striking from item 2 and item 4, as set forth in the third ordering paragraph, everything following the word “herein” and the word “information”, respectively, and by striking item 6 from said paragraph. As so modified order affirmed, without costs. Examination to proceed on five days’ notice. In our opinion, respondent’s examination should be limited as indicated above. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.